Citation Nr: 1756754	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  09-42 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is in the record.  In February 2013, May 2015, and April 2017, the matter was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran served in combat, and was awarded a Combat Infantryman Badge and a Purple Heart Medal; he is entitled to consideration of his claims under the relaxed evidentiary standards afforded under 38 U.S.C. § 1154(b). 

The Veteran alleges that ever since service he has had chronic back/leg complaints secondary to his service-connected residuals of a left lower extremity shell fragment wound (sfw).  He has a diagnosis of lumbosacral spine degenerative joint disease (DJD).  A September 2009 medical opinion by a VA provider indicates that it is less likely than not that his low back pain was caused by his service connected sfw residuals.  The opinion did not address direct service connection (i.e., whether a low back disability was incurred in service, or whether the lumbosacral spine DJD was aggravated by the sfw residuals.  An April 2016 VA medical opinion responding to the Board's May 2015 remand indicates that the Veteran does not have a diagnosis of a low back condition that is at least as likely as not incurred in or caused during service.  That opinion is conclusory; it does not distinguish whether there is no disability or no nexus to service, and does not address whether the residuals of a sfw may have aggravated the lumbosacral DJD.  And in response to the Board's April 2017 remand, the consulting VA provider examiner merely copied verbatim the April 2016 VA medical opinion and again did not address whether residuals of the sfw aggravated the lumbosacral DJD.  No opinion in the record is fully responsive to the Board's remand directives, and corrective action is necessary.  See Stegall v. West, 22 Vet. App. 268 (1998).

The Veteran also has a diagnosis of mild DJD of both hips.  A September 2009 VA examiner opined that the left hip disability was not caused by his sfw residuals; it did not address direct service connection or whether the sfw residuals aggravated the left hip disability.  An April 2016 VA examiner (in response to the Board's 2015 remand) opined that the Veteran did not have a diagnosis of a left hip condition that is at least as likely as not incurred in or caused during service.  That opinion is conclusory; it does not distinguish whether there is no disability or no nexus to service, and does not address whether residuals of the sfw aggravated left hip DJD.  In a May 2017 response to the Board's April 2017 remand, the provider merely copied verbatim the April 2016 medical opinion, and did not address whether sfw residuals aggravated the left hip DJD.  Therefore, that opinion also is not fully responsive to the remand directives, and requires corrective action.

Accordingly, the case is REMANDED for the following:

(1) The AOJ should arrange for the Veteran's record to be forwarded to an orthopedist (a provider other than the one who responded in April 2016 and May 2017) for review and an advisory medical opinion regarding the etiology of the Veteran's low back and left hip disabilities.  Upon review of the record the consulting provider should provide opinions indicating whether or not it is at least as likely as not (a 50% or greater probability) that the Veteran's low back and left hip DJD, each, were:

(a) Incurred in service to include as due to trauma sustained therein?

(b) Caused by his service-connected left lower extremity sfw residuals?

(c) Aggravated by his service-connected left lower extremity sfw residuals? 

There must be a response to each question posed (notably, prior opinions were found inadequate because they did not address aggravation -as is required under well-established governing caselaw); all opinions must include rationale.

2.  The AOJ should then review the record, ensure that the development sought is completed, as instructed, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

